May 27, 2005

Mr. Charles A. Watson
Watson & Kowis
2323 South Shepherd Drive, Penthouse
Houston, TX 77019

Mr. Robert G. Smith Jr.
Lorance & Thompson, P.C.
2900 N. Loop West, Suite 500
Houston, TX 77092

Mr. Neal Kieval
Phillips & Akers, P.C.
3200 Southwest Freeway, Suite 3400
Houston, TX 77027-7523
Mr. Kelly Michael Kowis
Watson, Kowis & Rossick
2323 South Shepherd
Houston, TX 77019

Mr. William G. Rossick
Watson & Rossick
700 Lavaca Street, Suite 602
Austin, TX 78701

Mr. Charles A. Watson
Watson & Kowis
2323 South Shepherd Drive, Penthouse
Houston, TX 77019

RE:   Case Number:  04-0016
      Court of Appeals Number:  01-02-00439-CV
      Trial Court Number:  00-35433

Style:      MICHIANA EASY LIVIN' COUNTRY, INC., D/B/A MICHIANA R.V.
      v.
      JAMES G. HOLTEN

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  Petitioner's Motion  to  Substitute
Counsel is granted.  (Justice Wainwright and Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |